Citation Nr: 0920229	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-11 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, 
Nebraska


THE ISSUE

Entitlement to reimbursement for the cost of medical services 
provided by Alegent Health Midlands Hospital on February 22, 
2006.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1978 to March 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs Medical Center (VAMC) located in Lincoln, 
Nebraska.  The Veteran testified at a Board videoconference 
hearing in September 2007.  

The issue on appeal was previously before the Board in 
October 2008 when it was remanded for additional evidentiary 
development.  


FINDINGS OF FACT

1.  The Veteran received treatment from Alegent Health 
Midlands Hospital on February 22, 2006, due to a medical 
emergency.

2.  The Veteran did not receive prior authorization for the 
private medical treatment.  

3.  At the time of the Veteran's initial emergency room 
presentation at Alegent Health Midlands Hospital, an 
appropriate VA facility was not feasibly available.

4.  After the Veteran's initial presentation and evaluation 
at the Alegent Health Midlands Hospital emergency room, an 
appropriate VA facility was feasibly available and the 
Veteran could have safely been transferred at that point.  

5.  The Veteran was enrolled in the VA Health Care System as 
of February 2006; and had received treatment at a VA 
treatment facility during the 24 months preceding February 
2006.

6.  The Veteran is financially liable to the provider of the 
emergency treatment.

7.  The Veteran does not have insurance to defray the costs 
of emergency treatment.

8.  The Veteran has no remedy against a third party for 
payment of the emergency treatment provided.

9.  The Veteran is not eligible for reimbursement under 38 
U.S.C. § 1728 for the emergency treatment provided.


CONCLUSIONS OF LAW

1.  The criteria for payment of the cost of unreimbursed 
medical expenses incurred by the Veteran on February 22, 
2006, at Alegent Health Midlands Hospital, up to and 
including the initial presentation and evaluation in the 
emergency room on that date, are met.  38 U.S.C.A. §§ 1725, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 17.1000-17.1008 
(2008).   

2.  The criteria for payment of the cost of unreimbursed 
medical expenses incurred by the Veteran on February 22, 
2006, at Alegent Health Midlands Hospital, subsequent to the 
initial presentation and evaluation in the emergency room, to 
include the surgical procedure performed on that date, have 
not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 17.1000-17.1008 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2006, the Veteran submitted a claim of entitlement to 
reimbursement for the cost of unauthorized medical service 
provided by Alegent Health, Midlands, Papillion, Nebraska on 
February 22, 2006.  In July 2007, the VAMC in Lincoln, 
Nebraska denied the claim.  The VAMC determined that the 
veteran was not treated for a service-connected disability 
and VA facilities were feasibly available to provide the 
care.

The veteran has appealed the denial of his claim seeking 
reimbursement/payment for the cost of medical expenses 
related to treatment received on February 22, 2006, pursuant 
to the Veterans Millennium Health Care and Benefits Act, 38 
U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  He has not 
alleged that he received prior authorization for the 
treatment rendered on February 22, 2006, and he does not 
argue that the treatment was rendered for a service-connected 
disability.  The Board finds there was no prior authorization 
from VA for the treatment rendered.  

To be eligible for reimbursement under 38 U.S.C.A. § 1725, 
the veteran has to satisfy all of the conditions a - h set 
out below.  The Board finds that part of the treatment 
received on February 22, 2006, meets each of the conditions.  
The Board will first set out the condition to be met and will 
then address how the Veteran has satisfied each of the 
criteria.  

Condition (a)  The emergency services were provided in a 
hospital emergency department or a similar facility held out 
as providing emergency care to the public.  The emergency 
services provided on the date in question were provided by a 
hospital emergency department as demonstrated by the records 
from Alegent Health Midlands Hospital.  Condition (a) is 
satisfied.

Condition (b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part).  In the current 
case, the Veteran wrote that he was at work when he began to 
experience intense flank pain which was severe enough that he 
could barely stand and was not capable of driving.  He 
therefore called 911 for an ambulance which took him to the 
private facility.  He was diagnosed with a right ureteral 
stone.  The Board finds no reason to doubt that the Veteran 
experienced severe pain on February 22, 2006, causing him to 
seek prompt medical attention. This evidence seems to satisfy 
condition (b) by itself but the Board further notes that a VA 
physician opined in January 2009 that the medical services 
rendered on February 22, 2006 were for pain relief which was 
"urgent/emergent."  Another VA physician found that the 
Veteran's situation was "urgent" in June 2006.  The Board 
finds this language used by the physicians satisfies 
condition (b).  

Condition (c)  A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center).  The Veteran has 
testified that he was informed by the ambulance personnel who 
responded to his request for help on February 22, 2006, that 
the VA facility in question was unable to admit the Veteran 
due to the fact that he was on a stretcher.  This was the 
reported reason why the Veteran was taken to the private 
facility.  The Board finds the VA facility was not available 
to the Veteran at the time the ambulance responded to his 
request for help but for a somewhat different reason.  In 
January 2009, a VA "Bed Coordinator" wrote that the VA 
facility in question did not receive 911 ambulances.  In 
January 2009, a VA physician wrote that the VA facility does 
not accept 911 ambulances.  This evidence, when reviewed in 
conjunction with the Veteran's testimony as to what the 
ambulance personnel said, leads the Board to believe that, 
due to VA policies for the VAMC in question, the Veteran 
could not have been admitted to that facility on February 22, 
2006, by a 911 ambulance.  The Board notes that the VA 
physician wrote in January 2009 that VA was feasibly 
available for the Veteran on February 22, 2006.  The 
physician did not address how the Veteran could have been 
admitted if he was in an ambulance on the date in question 
but the VA facility did not accept 911 ambulances.  The Board 
finds the physician's opinion as to the feasibility of VA 
facilities is totally undercut by the other evidence of 
record indicating that VA did not accept 911 ambulances.  The 
Board finds that condition (c) is satisfied.  

Condition (d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
transferred to a VA or other Federal facility.  In the 
current case, the treatment records from the private facility 
demonstrate that the Veteran presented at 7:30 a.m. with 
complaints of right sided flank pain radiating to his right 
groin.  Physical examination was conducted and an impression 
of right ureteral stone was made.  Significantly, it was 
determined that the treatment plan would be to hospitalize 
the Veteran for intravenous fluids, pain management and a 
urology consultation.  It was specifically noted on the 
emergency room record that the Veteran was stable when the 
determination was made to hospitalize him.  A surgical 
consultation performed after the initial physical examination 
indicates that the Veteran was not in acute distress at that 
time.  It was written that the Veteran had a 5 mm stone which 
was passing.  It was noted that treatment options were 
discussed with the Veteran including just observing the 
progress of the stone.  The Veteran informed the physician 
that he did not want to observe but wanted to proceed with 
surgery.  The fact that the Veteran was stable after the 
initial physical examination in the emergency room and the 
fact that the Veteran had the option of just observing the 
passage of the stone in question leads the Board to finds 
that, after the initial presentation at the emergency room, 
there was no further medical emergency.  The medical care 
rendered beyond the initial emergency room evaluation on 
February 22, 2006, was not for a continued medical emergency 
of such a nature that the veteran could not have been safely 
transferred to a VA or other Federal facility.  The Board 
notes that VA records were searched and there was no 
indication at all that the Veteran had requested to be 
transferred to the VA facility on February 22, 2006.  
Furthermore, in January 2009, a VA physician reported that VA 
was absolutely available for any inpatient needs the Veteran 
had on February 22, 2006.  To reiterate, the Board finds that 
the Veteran's initial presentation at the emergency room on 
February 22, 2006, satisfied condition (d) but the subsequent 
treatment rendered (including surgery performed on February 
22, 2006) does not satisfy condition (d).  Condition (d) is 
satisfied for the initial presentation at the emergency room.  

Condition (e)  At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA health care 
system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  The June 2006 
statement from the VA physician indicates that the Veteran 
had been treated at VA within the past 24 months.  Condition 
(e) is satisfied.  

Condition (f)  The veteran is financially liable to the 
provider of emergency treatment for that treatment.  
Documents in the claims file demonstrate that the Veteran is 
financially liable for the emergency treatment rendered on 
the day in question.  Condition (f) is satisfied.  

Condition (g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met if 
the veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or 
provider to comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical records 
within specified time limits, or failure to exhaust appeals 
of the denial of payment).  The June 2006 statement from the 
VA physician indicates that the Veteran did not have any 
insurance.  Condition (g) is satisfied.  

Condition (h)  If the condition for which the emergency 
treatment was furnished was caused by an accident or work-
related injury, the claimant has exhausted without success 
all claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider.  This fact 
pattern is not applicable.  Condition (h) is satisfied.  

Based on the above, the Board finds that the Veteran has met 
all the requirements for reimbursement of unauthorized 
medical expenses and services rendered by Alegent Health 
Midlands Hospital on February 22, 2006, up to and including 
the initial presentation in the emergency room.  All medical 
expenses and services rendered after the initial presentation 
in the emergency room will not be reimbursed as the Veteran 
could have contacted VA at that time for transfer to have the 
surgery performed at a VA or other federal facility.  

Duties to Notify and Assist

As this case concerns a legal determination as to whether the 
Veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1725, the provisions of 38 U.S.C.A. §§ 
5103, 5103A are not applicable.  The provisions of 38 U.S.C. 
Chapter 17 and the relevant regulations contain their own 
notice requirements.  Regulations at 38 C.F.R. § 17.120-33 
discuss the adjudication of claims for reimbursement of 
unauthorized medical expenses.  According to 38 C.F.R. 
§ 17.124, the Veteran has the duty to submit documentary 
evidence establishing the amount paid or owed, an explanation 
of the circumstances necessitating the non-VA medical 
treatment, and other evidence or statements that are deemed 
necessary and requested for adjudication of the claim.  When 
a claim for reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, 
and to furnish all other notifications or statements 
required.  38 C.F.R. § 17.132.

The Veteran was notified of the decision and his appellate 
rights in July 2006 and he was provided with a the statement 
of the case in January 2007 and a supplemental statement of 
the case in February 2009 that informed him of the evidence 
that VA had considered, the pertinent laws and regulations, 
and the reasons and bases for VA's decision.  All pertinent 
medical evidence regarding the reported non-VA medical 
treatment on February 22, 2006, has been obtained and 
associated with the claims file.  The Veteran's claim has 
been reviewed by a VA physician.  Based upon the above 
analysis, the Board finds that VA has fulfilled its duty to 
assist the Veteran in the development of the current claim.

	(CONTINUED ON NEXT PAGE)




ORDER

Subject to the provisions governing the award of monetary 
benefits, entitlement to payment or reimbursement of medical 
expenses incurred on February 22, 2006, from Alegent Health 
Midlands Hospital for medical expenses and services rendered 
up to and including the initial presentation and evaluation 
in the emergency room on that date, is granted.

The claim of entitlement to payment or reimbursement of 
medical expenses incurred on February 22, 2006, from Alegent 
Health Midlands Hospital for medical expenses and services 
rendered subsequent to the Veteran's initial presentation and 
evaluation in the emergency room on February 22, 2006, to 
include the surgical procedure on that date, is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


